Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a drug store cashier after it was discovered that on three occasions she failed to properly complete customer transactions which resulted in a monetary loss to the employer. The Unemployment Insurance Appeal Board denied claimant’s application for benefits on the ground that she lost her employment due to misconduct. Violation of an employer’s known policies can constitute disqualifying misconduct, particularly where, as here, the violation is detrimental to the employer’s interest (see Matter of Rizzo [Commissioner of Labor], 307 AD2d 573 [2003]). Notwithstanding claimant’s exculpatory explanation, the record establishes that claimant failed to appropriately record the purchases from three customers and, therefore, substantial evidence supports the Board’s decision that claimant engaged in disqualifying misconduct (see id.).
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.